                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


 Justin Andrew Bruntjen Esq.,                       Case No. 20-cv-1832-MJD-KMM

                      Plaintiff,

 v.                                                          ORDER

 Raffles Van Exel, et al.,

                      Defendants.


       This matter is before the Court on Plaintiff Justin Andrew Bruntjen’s Renewed
Motion for Alternative Service. ECF No. 55. Mr. Bruntjen seeks an order authorizing
service on the Defendant Raffles Van Exel by mailing a copy of the summons and
complaint in a sealed envelope to a West Hollywood address believed to be Mr. Van
Exel’s residence. On April 27, 2021, the Court denied an earlier request by
Mr. Bruntjen for authorization of such alternative service, and gave Plaintiff an
additional 60 days to achieve serve Mr. Van Exel. ECF No. 53.

       In the April 27th Order, the Court explained that Plaintiff did not provide
sufficient reason to believe that a mailing to the Hollywood address would provide
Mr. Van Exel notice of the lawsuit because it was not clear whether there was any
reason to believe Mr. Van Exel still resided there. The Court also noted that the only
law cited by the Plaintiff in support of the request was an inapplicable Minnesota
statute governing marriage dissolution proceedings. In denying the motion without
prejudice, the Court gave the following instructions regarding any renewed motion:

      If Plaintiff refiles the motion requesting alternative service, he should:
      (1) provide a more thorough record that establishes that Mr. Van Exel’s
      current residence is the address where he intends to achieve service by
      mail (or he may request a different manner of alternative service if he
      deems it appropriate and the request is adequately supported); and
      (2) file a reasoned memorandum of law that cites to authority supporting
      alternative service under these circumstances.


                                           1
ECF No. 53 at 4–5.

       Mr. Bruntjen’s renewed motion for alternative service on Mr. Van Exel does
not address the areas of concern highlighted by the Court in its April 27th Order. In
support of the motion, Plaintiff states only that “Defendant Raffles continues to be
elusive in his efforts to dodge service,” and that “Plaintiff has even obtained a refusal
of service affidavit of Defendant Raffles in another case matter justifying the need for
alternative service.” ECF No. 56 at 1. The motion is not accompanied by any
additional showing that Mr. Van Exel resides at the address where Plaintiff proposes
to mail the summons and complaint. Nor is the motion accompanied by a reasoned
memorandum of law that cites to legal authority supporting the renewed request.
Moreover, although Plaintiff suggests that a copy of a court filing is attached to
counsel’s supporting affidavit, no such court filing has been made a part of the
electronic record.
       Accordingly, the renewed motion is denied without prejudice. If Plaintiff wants
to obtain permission to serve Mr. Van Exel by means other than those authorized by
the Federal Rules of Civil Procedure, or the law of Minnesota or California pursuant
to Fed. R. Civ. P. 4(e)(1), Plaintiff is going to have to do more than simply ask again.
Plaintiff must provide support for the request by, at a minimum, complying with the
instructions set forth in the Court’s April 27th Order. Another motion requesting
alternative service that fails to do so will be summarily denied. The deadline for
achieving service is extended for an additional 30 days from the date of this Order.

      IT IS SO ORDERED.


Date: July 6, 2021
                                                        s/Katherine Menendez
                                                       Katherine Menendez
                                                       United States Magistrate Judge




                                            2
